DETAILED ACTION
Introduction
Claims 1-6 and 8-20 have been examined in this application. Claims 1, 2, 5, 6, 8, 9, 11, 13, 16, and 18-20 are amended. Claims 3, 4, 10, 12, 14, 15, and 17 are original. Claim 7 is cancelled. This is a final office action in response to the arguments and amendments filed 12/15/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 12/15/2020, have been fully considered.
Regarding the remarks pertaining to the claim interpretation under 112(f) (presented on p. 9  under the heading “Interpretation of Claim 19 under 35 U.S.C. § 112(f) and Rejection of Claims 1-20 under 35 U.S.C. § 112(b)”), the amendments and remarks are persuasive and no remaining terms in the claims are interpreted as invoking 112(f).
Regarding the previously made rejections under 112(b), (arguments presented on p. 9  under the heading “Interpretation of Claim 19 under 35 U.S.C. § 112(f) and Rejection of Claims 1-20 under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and all previously made rejections under 112(b) are therefore withdrawn.
Regarding the previously made rejections under 101, (arguments presented on p. 9-10 under the heading “Rejection of Claims 1-20 under 35 U.S.C. § 101”), the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the previously made rejections under 102 and 103, (arguments presented on p. 10-13 under the heading “Rejection of Claims 1-20 under 35 U.S.C. §§ 102 & 103”), the arguments are partially persuasive. Particularly, the arguments are persuasive in that the reference of US2016/0364004A1 (Ekandem et al.) does not explicitly recite the entirety of the limitations as recited (see arguments p. 10, ln. 16 – p. 11, ln. 4) as Ekandem et al. does not explicitly recite “storing, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes.” However, the arguments additionally state (see p. 11, ln. 11, - p. 12, ln. 6) that the name of the pattern (e.g. figure-8 repeat 5) in Ekandem et al. is not a set of instructions. However, this is not how the art was mapped to the claim. In the rejection set forth in the non-final action and in the present rejection under 103 below, the “identifier” of the pattern in Ekandem et al. is the “indicator code” in the claim, and the flight plan itself is the set of instructions, as a flight plan for repeated maneuvers such as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 19, and 20, the claims recite the limitation “configuring sets of instructions in a preset format to form one or more behavioral indicators” in Claims 1 and 20 and “the one or more behavioral indicators being formed by configuring sets of instructions in a preset format” in Claim 19. The disclosure as originally filed does not appear to contain any recitation or description of sets of instructions in a preset format. Specification ¶0132 and Figure 7 disclose the generation of the behavior table, however the claim language is broader than merely generating the table and extends to any configuring of sets of instructions in any preset format. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-6 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 19, and 20, the limitations “configuring sets of instructions in a preset format to form one or more behavioral indicators” in Claims 1 and 20 and “the one or more behavioral indicators being formed by configuring sets of instructions in a preset format” in Claim 19 render the claims indefinite. Particularly, it is not clear if “configuring” pertains to some active step of translating or manipulating instructions, or is descriptive language that would apply to any computer-based method that uses software. Additionally, it is not clear if the “configuring” is configuring the sets of instructions such that the sets of instructions are then in a preset format, or alternatively if the configuring takes place on sets of instructions that are already in a preset format. The scope of the claims is therefore indefinite and it is generally unclear if the limitations merely describe the use of instructions in a computer environment or are intended to further limit the claim in some other way. For the purposes of examination, the limitations are interpreted as any use of data of a digital or specified form, to indicate instructions.
Claims 2-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 2, 
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claim 18, the limitation “the communication adaptor is configured to communicate with one or more modules of the unmanned aircraft, comprising: a camera module; a battery module; a gimbal module; a flight controller module” renders the claim indefinite. It is not clear if the claim is reciting one or more modules, wherein each of the one or more modules comprise the four specific modules, or alternatively if the claim is reciting that the “one or more” modules include one or more of the specific listed modules. In other words, it is not clear if the claim is reciting an alternative limitation wherein only one of the specific modules is required, or if all four of the specific modules are required. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as reciting an alternative limitation wherein the one or more modules may be any of the camera module, battery module, gimbal module, and flight controller module.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Publication US2014/0067167A1 (Levien et al.).
Regarding Claim 1, Ekandem et al. discloses a method comprising:
configuring sets of instructions in a preset format to form one or more behavioral indicators, the sets of instructions directing a movable object to behave in a plurality of predetermined manners (see [0029] a translation module is used to translate sensor data into a flight path (a behavioral indicator) during training with a smartphone or drone, and see [0020] the storage stores sensor navigation data associated with flight paths such as “motion, direction, force, and altitude.” In other words, sets of flight instructions input by the user are configured into a particular format to be stored in memory, and saved flight paths are behavioral indicators which direct the drone to fly in a particular manner);
receiving, via a movable object controller (see Figure 1, [0019], processor 134 and system memory and execution environment, i.e. a processor running algorithms), a request to register the one or more behavioral indicators (see Figure 5 and [0029], in a preflight training mode, sensor data for a flight path is stored in memory, i.e. a request to write to memory (register) a behavior indicator (flight plan). Alternatively, see [0029], Claim 20, a flight path can be created by smartphone and transmitted to the drone, i.e. a request to register an externally created flight path);
associating, through one or more processors, the one or more behavioral indicators with one or more indicator codes (see [0029] the flight path (behavioral indicator) is stored with an associated identifier (indicator code));
(see Figure 1, [0019, 0020, 0038] flight is carried out by the motors 132 and navigation module 142 which directs the drone to fly and [0031] at block 518, the user may select an indicator to direct the drone to follow a flight path. In other words, the identifier (indicator code) is associated with the modules when a flight is first initiated by a user); and
controlling, through the movable object controller, the one or more modules of the movable object including one or more propulsion units onboard the movable object (see Figure 1, [0019, 0020, 0038] the motors 132 and navigation module 142 (which directs the drone to fly) making up module including the motor and propellers (propulsion units)) to execute the sets of instructions corresponding to the one or more behavioral indicators based on the one or more indicator codes (see [0031], at block 518, the user may direct the drone to follow a flight path by selecting an identifier associated with an earlier trained flight path. I.e. the control of the drone (including propulsion unit) is performed to execute the flight path (set of instructions), based on the selected identifier (indicator code)).

Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).
Ekandem et al. does not explicitly recite storing, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes.

However Levien et al. teaches a method in an unmanned aerial device environment (see Figure 5, [0137] unmanned aerial device 501), including:
 (see Figure 12, [0174, 0260], operation 5017, a set of task identifiers 1221 (indicator codes) and specifications 1223 that pertain to a delivery action (behavioral indicators) are stored in a table, such that the specifications can be accessed for a certain task (i.e. a lookup function)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ekandem et al. to further store the flight plans and identifiers in a lookup table type format, as is taught by Levien et al., with the motivation of expanding the functionality of the drone by allowing for a plurality of scheduled future behaviors (see Levien et al. [0260]).

Regarding Claim 2, Ekandem et al. discloses the method of claim 1, wherein the movable object is directed to behave based on the associations when the movable object operates to perform one or more tasks defined by one or more control signals (see [0031] the drone is directed to follow the flight path (based on the association between the selected identifier from step 518 and flight plan, and also the association between the identifier and the modules for propulsion control at flight start) when the user selects that identifier (a control signal)).

Regarding Claim 3, Ekandem et al. discloses the method of claim 2, wherein the movable object is operated using a remote controller configured to receive a user input (see Figure 1, 4, [0029-0031], the operation may be based on a smartphone receiving user inputs such as gesture, voice, or touch which is wirelessly in communication (remote) with the drone) or is autonomously operated using a flight controller onboard the movable object (see [0019, 0031], the drone may fly autonomously initially, using drone controlling device 110 onboard the drone 102). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Ekandem et al. discloses the method of claim 1, wherein the one or more indicator codes are pre-registered on the movable object (see Figure 5, [0029] the flight path and identifier may be trained (registered) in pre-flight training).

Regarding Claim 5, Ekandem et al. discloses the method of claim 1, wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors onboard the movable object (see Figure 1 and [0029] the preflight training may be done using the drone, wherein the flight path is received and stored with the associated identifier, using processor 134); and
the movable object is configured to transmit the one or more indicator codes to a device via the movable object controller (see [0029] the identifier (indicator code) is stored with the flight path in memory 136 or storage 148. I.e. the indicator code is transmitted to a memory device in the drone, via the processor (controller)).

Regarding Claim 6, Ekandem et al. discloses the method of claim 1, wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors located on a device (see Figure 1, [0029] the preflight training may be done on a smartphone, wherein the flight path is received and stored with the associated identifier, using processor 170); and
the device is configured to transmit the one or more indicator codes to the movable object via the movable object controller (see Claim 20, the flight path may be transmitted to a drone, and [0029] the flight path is stored with its identifier. I.e. the transmission of the flight path includes the indicator code, and [0038] the flying of a flight path is done by processor 134, i.e. via the movable object controller).

Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths are a predetermined motion effect).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claims 9-12, the claims further limit the visual or audio effect of Claim 8. However, because the effects in Claim 8 are recited in the alternative, only one of the recited alternatives is necessary in the prior art to read on the claim. The rejection art of Ekandem et al. in view of Levien et al. reads on the motion effect. Therefore Claims 9-12 are rejected under the same rationale as Claim 8, as the visual and audio effect and any details thereof are not needed in the prior art to read on the claims. For the purposes of compact prosecution, an alternative rejection of all limitations is set forth below.
Regarding Claim 13, Ekandem et al. discloses the method of claim 8, wherein the motion effect is generated by driving the one or more propulsion units onboard the movable object (see [0020] motors drive propellers or other propulsion units) to result in (1) a motion pattern of the movable object (see [0029] a flight path being a pattern e.g. a figure-8), or (2) movement of the movable object along a predetermined motion path (see [0029] a flight path may be a loop-de-loop, a particular shape of a motion path). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Ekandem et al. discloses the method of claim 1, wherein the movable object includes an unmanned vehicle (see Figure 2, [0023], drone aerial vehicle 204), a hand-held device (see Figure 2, [0023] the drone may be held by hand), or a robot (see Figure 2, [0023], drone 204, a machine capable of carrying out a series of automatic actions, i.e. a robot). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 16, Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).

Ekandem et al. does not explicitly recite the method of claim 1, wherein the behavior table is a look-up table.

However Levien et al. teaches the method in an unmanned aerial device environment as above, 
wherein the behavior table is a look-up table (see Figure 12, [0174, 0260], operation 5017, a set of task identifiers 1221 (indicator codes) and specifications 1223 that pertain to a delivery action (behavioral indicators) are stored in a table, such that the specifications can be accessed for a certain task (i.e. a lookup function)).
Ekandem et al. and Levien et al. was recited in the above rejection of Claim 1.

Regarding Claim 17, Ekandem et al. discloses the method of claim 1, wherein the movable object controller is in communication with one or more applications (see Figure 1, [0028] processor 134 (movable object controller) is in communication with drone controlling device 160, which may be a smartphone running an application) via a movable object manager comprising a communication adaptor (see Figure 1, the communication is performed via transceiver 130 ( a communication adaptor) which is part of drone system 102 (movable object manager)).

Regarding Claim 18, Ekandem et al. discloses the method of claim 17, wherein:
the movable object is an unmanned aircraft (see Figure 2, [0023]); 
the communication adaptor (transceiver 130) is configured to communicate with one or more modules of the unmanned aircraft (see [0040] in an active mode data may be received by navigation module 142 (the flight controller module)) via the transceiver 130), comprising:
a camera module (see Figure 1, [0026, 0042], a camera may be used to track objects based on communication from mobile communications device 104, i.e. the communication adaptor is in communication with the camera module via the controller);
a battery module;
a gimbal module;
a flight controller module (see [0040] the navigation module 142 which [0038] directs (controls) flight); and
(see [0040] the transceiver communicates with the navigation module for active mode flight control operations).
Examiner's note: since the claim uses the phrase “one or more," the claim is interpreted as requiring only one of the recited alternatives in the prior art to read on this claim (see the rejection and interpretation under 112(b)). For the purposes of compact prosecution, an alternative rejection of all limitations is set forth below.

Regarding Claim 19, Ekandem et al. discloses a system comprising a movable object controller including one or more processors (see Figure 1, [0019], processor 134 and system memory and execution environment) that are configured to:
receive a request to register one or more behavioral indicators (see Figure 5 and [0029], in a preflight training mode, sensor data for a flight path is stored in memory, i.e. a request to write to memory (register) a behavior indicator (flight plan). Alternatively, see [0029], Claim 20, a flight path can be created by smartphone and transmitted to the drone, i.e. a request to register an externally created flight path), the one or more behavioral indicators being formed by configuring sets of instructions in a preset format, and the sets of instructions directing a movable object to behave in a plurality of predetermined manners (see [0029] a translation module is used to translate sensor data into a flight path (a behavioral indicator) during training with a smartphone or drone, and see [0020] the storage stores sensor navigation data associated with flight paths such as “motion, direction, force, and altitude.” In other words, sets of flight instructions input by the user are configured into a particular format to be stored in memory, and saved flight paths are behavioral indicators which direct the drone to fly in a particular manner);
 (see [0029] the flight path (behavioral indicator) is stored with an associated identifier (indicator code));
associate the one or more indicator codes with one or more modules of the movable object (see Figure 1, [0019, 0020, 0038] flight is carried out by the motors 132 and navigation module 142 which directs the drone to fly and [0031] at block 518, the user may select an indicator to direct the drone to follow a flight path. In other words, the identifier (indicator code) is associated with the modules when a flight is first initiated by a user); and
control the one or more modules of the movable object including one or more propulsion units onboard the movable object (see Figure 1, [0019, 0020, 0038] the motors 132 and navigation module 142 (which directs the drone to fly) making up module including the motor and propellers (propulsion units)) to execute the sets of instructions corresponding to the one or more behavioral indicators based on the one or more indicator codes (see [0031], at block 518, the user may direct the drone to follow a flight path by selecting an identifier associated with an earlier trained flight path. I.e. the control of the drone (including propulsion unit) is performed to execute the flight path (set of instructions), based on the selected identifier (indicator code)).

Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).
Ekandem et al. does not explicitly recite the processor configured to:
store, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes.

Levien et al. teaches a technique in an unmanned aerial device environment (see Figure 5, [0137] unmanned aerial device 501), to:
store, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes (see Figure 12, [0174, 0260], operation 5017, a set of task identifiers 1221 (indicator codes) and specifications 1223 that pertain to a delivery action (behavioral indicators) are stored in a table, such that the specifications can be accessed for a certain task (i.e. a lookup function)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drone of Ekandem et al. to further store the flight plans and identifiers in a lookup table type format, as is taught by Levien et al., with the motivation of expanding the functionality of the drone by allowing for a plurality of scheduled future behaviors (see Levien et al. [0260]).

Regarding Claim 20, Ekandem et al. discloses a non-transitory computer-readable storage medium storing instructions that, when executed, causes one or more processors to individually or collectively perform a method (see Figure 1, [0017, 0019], processor 134 and system memory and execution environment and/or [0028] smartphone application) that comprises:
configuring sets of instructions in a preset format to form one or more behavioral indicators, the sets of instructions directing a movable object to behave in a plurality of predetermined manners (see [0029] a translation module is used to translate sensor data into a flight path (a behavioral indicator) during training with a smartphone or drone, and see [0020] the storage stores sensor navigation data associated with flight paths such as “motion, direction, force, and altitude.” In other words, sets of flight instructions input by the user are configured into a particular format to be stored in memory, and saved flight paths are behavioral indicators which direct the drone to fly in a particular manner);
 (see Figure 5 and [0029], in a preflight training mode, sensor data for a flight path is stored in memory, i.e. a request to write to memory (register) a behavior indicator (flight plan). Alternatively, see [0029], Claim 20, a flight path can be created by smartphone and transmitted to the drone, i.e. a request to register an externally created flight path);
associating the one or more behavioral indicators with one or more indicator codes (see [0029] the flight path (behavioral indicator) is stored with an associated identifier (indicator code));
associating the one or more indicator codes with one or more modules of the movable object (see Figure 1, [0019, 0020, 0038] flight is carried out by the motors 132 and navigation module 142 which directs the drone to fly and [0031] at block 518, the user may select an indicator to direct the drone to follow a flight path. In other words, the identifier (indicator code) is associated with the modules when a flight is first initiated by a user); and
controlling the one or more modules of the movable object including one or more propulsion units onboard the movable object (see Figure 1, [0019, 0020, 0038] the motors 132 and navigation module 142 (which directs the drone to fly) making up module including the motor and propellers (propulsion units)) to execute the sets of instructions corresponding to the one or more behavioral indicators based on the one or more indicator codes (see [0031], at block 518, the user may direct the drone to follow a flight path by selecting an identifier associated with an earlier trained flight path. I.e. the control of the drone (including propulsion unit) is performed to execute the flight path (set of instructions), based on the selected identifier (indicator code)).

Ekandem et al. further discloses the one or more behavioral indicators and the one or more indicator codes are stored in a memory unit accessible by the movable object controller (see [0029] the flight path may be stored by processor 134 in memory 136 or storage 148 with the associated identifier).
Ekandem et al. does not explicitly recite the method comprising:
storing, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes. 

However Levien et al. teaches a method in an unmanned aerial device environment (see Figure 5, [0137] unmanned aerial device 501), including:
storing, in a memory unit, a behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes (see Figure 12, [0174, 0260], operation 5017, a set of task identifiers 1221 (indicator codes) and specifications 1223 that pertain to a delivery action (behavioral indicators) are stored in a table, such that the specifications can be accessed for a certain task (i.e. a lookup function)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ekandem et al. to further store the flight plans and identifiers in a lookup table type format, as is taught by Levien et al., with the motivation of expanding the functionality of the drone by allowing for a plurality of scheduled future behaviors (see Levien et al. [0260]).

In the alternative, Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Publication US2014/0067167A1 (Levien et al.), further in view of Published Application US2017/0372625A1 (Horinouchi).

Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths define a predetermined motion effect).

Ekandem et al. further discloses the ability to program a plurality of individual drones (see [0028]).
Ekandem et al. does not explicitly recite the method of claim 1, wherein the plurality of predetermined manners comprise a visual effect.

However Horinouchi teaches a method of programming a plurality of movable objects (see [0018, 0030] a plurality of unmanned aerial vehicles programmed in advance for a flight),
wherein the plurality of predetermined manners comprise a visual effect (see [0030] the unmanned aerial vehicle is programmed in advance to move along a flight route and cause light emitter 24 to emit light).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movable object and flight path programming of Ekandem et al. to further include light emitters and programming for lighting, as is taught by Horinouchi, with the motivation of enhancing the marketability and functionality of the drone by including entertainment features such as light display functions (see Horinouchi [0019]).

Regarding Claim 9, Ekandem et al. does not explicitly recite the method of claim 8, wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the movable object, the plurality of light-emitting elements being configured to emit light of a same color or different colors.

Horinouchi teaches the method as recited above,
wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the movable object (see [0022, 0023] light emitter 24), the plurality of light-emitting elements being configured to emit light of a same color or different colors (see Figure 2 and [0023] a light emitter 24 on each propulsion device, emitting light of various different colors due to individual red green and blue lights).
The motivation to combine Ekandem et al. and Horinouchi was provided in the above rejection of Claim 8.

Regarding Claim 10, Ekandem et al. does not explicitly recite the method of claim 9, wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals.

Horinouchi teaches the method of programming movable objects as recited above,
wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals (see [0030] the unmanned aerial vehicle is programmed in advance to move along a flight route and cause light emitter 24 to emit light in accordance with a predetermined light emission pattern and see [0023] the light emitter may emit various colors via individual red green and blue lights. I.e. a pattern emitted in a certain color is a sequence where the red green and blue individual lights illuminate at the same time or any purely red, green, or blue light is a pattern emitted at a different time from the other lights).
The motivation to combine Ekandem et al. and Horinouchi was provided in the above rejection of Claim 8.

In the alternative, Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Publication US2014/0067167A1 (Levien et al.), further in view of Publication US2015/0362917A1 (Wang et al.).

Regarding Claim 8, Ekandem et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect, an audio effect, or a motion effect (see [0029] the flight paths define a predetermined motion effect).

Ekandem et al. does not explicitly recite the method of claim 1, wherein the plurality of predetermined manners comprise at least one of an audio effect.

However Wang et al. teaches a method of controlling a movable object (see e.g. Claim 1, providing commands for a UAV),
wherein the plurality of predetermined manners comprise an audio effect (see Figure 2, [0041] the payload may be speakers to play audio that may be received from a receiver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movable object and flight path programming of Ekandem et al. to further include an audio effect, as is taught by Wang et al., with the motivation of increasing the robustness of the movable object to do execute additional tasks and enhance the marketability of the drone by allowing for additional features for media coverage of events (see Wang et al. [0004, 0074]).

Regarding Claim 11, Ekandem et al. does not explicitly recite the method of claim 8, wherein the audio effect is generated by driving a plurality of speakers onboard the movable object, the plurality of speakers being configured to emit sound of a same frequency or different frequencies.

However Wang et al. teaches the method of controlling a movable object as recited, above,
wherein the audio effect is generated by driving a plurality of speakers onboard the movable object, the plurality of speakers being configured to emit sound of a same frequency or different frequencies (see [0041] the payload may be speakers which play music or an audio file and see supporting reference NPL “Monaural – Wikipedia,” sound reproduction techniques for multiple speakers are either mono wherein all speakers in a multiple speaker system play the same signal or stereo wherein different channels play different signals. In other words, any plural-speakers system must necessarily be configured to either emit sound that is from the same signal (including a frequency) or different signal (including a frequency)).
The motivation to combine Ekandem et al. and Wang et al. was provided in the above rejection of Claim 8.

Regarding Claim 12, Ekandem et al. does not explicitly recite the method of claim 11, wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals.

However Wang et al. teaches the method of controlling a movable object as recited, above,
wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals (see [0041] the payload may be speakers which play received (predetermined) music, and see supporting reference NPL “Monaural – Wikipedia,” sound reproduction may either use mono wherein all speakers in a multiple speaker system play the same signal or stereo wherein different channels play different signals. In other words, music played over plural speakers must either emit sound that is from the same signal (including rhythm aspects of interval) or different signal).
The motivation to combine Ekandem et al. and Wang et al. was provided in the above rejection of Claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Publication US2014/0067167A1 (Levien et al.), further in view of Publication US2013/0006448A1 (Callou et al.).
Regarding Claim 14, Ekandem et al. further discloses the motion pattern comprising maneuvers such as figure-8s or loops (see [0029]).

Ekandem et al. does not explicitly recite the method of claim 13, wherein the motion pattern comprises at least one of a pitch motion, a roll motion, or a yaw motion of the movable object.

However Callou et al. teaches a method of controlling drone maneuvers (see e.g. Claim 1),
wherein the motion pattern comprises at least one of a pitch motion, a roll motion, or a yaw motion of the movable object (see Claim 1, Claim 4, a pre-programmed maneuver may perform a complete turn about the roll axis or pitching axis). Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ekandem et al. to further include motion patterns with a pitch or roll motion, as is taught by Callou et al., with the motivation of enhancing the versatility and performance of the drone by allowing for accurate roll or loop maneuvers without losing altitude (see Callou et al. [0020, 0021]).
In the alternative, Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2016/0364004A1 (Ekandem et al.) in view of Publication US2014/0067167A1 (Levien et al.), further in view of Published Application US2017/0285627A1 (Feldmann et al.).

Regarding Claim 18, Ekandem et al. discloses wherein:
the movable object is an unmanned aircraft (see Figure 2, [0023]);
the communication adaptor (transceiver 130) is configured to communicate with one or more modules of the unmanned aircraft (see [0040] in an active mode data may be received by navigation module 142 (the flight controller module)) via the transceiver 130), comprising:
a camera module (see Figure 1, [0026, 0042], a camera may be used to track objects based on communication from mobile communications device 104, i.e. the communication adaptor is in communication with the camera module via the controller);
a flight controller module (see [0040] the navigation module 142 which [0038] directs (controls) flight); and
the communication adaptor is further configured to communicate with the flight controller module to perform one or more flight control operations on the unmanned aircraft (see [0040] the transceiver communicates with the navigation module for active mode flight control operations).

Ekandem et al. does not explicitly recite the method of claim 17, wherein:
the communication adaptor is configured to communicate with one or more modules of the unmanned aircraft, comprising:
a battery module;


However, Feldmann et al. teaches a method in an unmanned aircraft (see e.g. Claim 15), wherein:
the communication adaptor (see Figure 4, communications system 414 and line of sight transceiver 416) is configured to communicate with one or more modules of the unmanned aircraft, comprising:
a battery module (see [0081] transceiver 416 can be used for data transfer including remaining battery power);
a gimbal module (see [0067] a camera gimbal may be controlled according to a received command from communications system 414);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the communication adaptor of Ekandem et al. to include the capability to communicate with a battery module and gimbal module, as is taught by Feldmann et al., with the motivation of enhancing the robustness of the system and enhancing the marketability of the drone by supporting additional functions such as inspection of assets (see Feldmann et al. [0004]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170263133-A1 teaches subject matter including adapting an executable flight plan for a drone 50 to drone specific API (see e.g. [0086], Figures 8, 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619